Title: To John Adams from John Trumbull, 16 September 1805
From: Trumbull, John
To: Adams, John



Dear Sir,
Hartford Septr. 16th: 1805.

Returning to Hartford in the course of our Circuit, I found your letter, of July 27th. & August 5th: which had lain a month in the Post Office. From some appearances, I am led to believe that a correspondence so free as ours has been, cannot with perfect safety be carried on at present—I will however answer some of your enquiries.
The letter You remark on, relative to the capture of Cornwallis, was published very soon after its date by N Webster in an Essay, called "Sketches of the Revolution." You will find it in his Volume of Essays, to which I see you were a subscriber, in Page 180.—I have always supposed it was obtained from the General by the importunity of his correspondent, who then talked of writing the History of the War. I know not, who was the draughtsman, but am certain it is not in the Style of its Subscriber.
The Gentleman, who assisted the General in his confidential correspondences, & in penning his letters to Congress & his public addresses, were successively, Hamilton Harrison, Hamilton and Humphreys—After that period I know no more than Yourself—But he always gave them the substance, & trusted to them only the dress. Hamilton had nothing to do with the address from Newburg, nor do I know where he then was. Upon a misunderstanding, which could not otherwise have been settled quietly; he was promoted out of the General’s family before the siege of Yorktown.
The lawfulness of strategems in war is an old theme of debate—War is the offspring of sin—& whoever undertakes to command in a war, especially in those styled necessary, & defensive, will necessarily be conquered, unless he show himself a master in the art of deception, and unless he will, on very pressing emergencies, submit, as our countrymen express it, to lie like the Devil.
In foresight, planning a campaign, secresy, & the art of deceiving the enemy, no General was ever perhaps superior to Washington. By these talents, & often by the last alone, he saved his country. I think we ought not to traduce his memory on this account.
The silly affair I hinted at in my last, happened in the year 1779, just before Harrison resigned the place of Secretary to the General. Hamilton did not fear from the talents of his Successor, tho’ respectable, any rival–ship in the art of confidential writing. You may guess by this, that there was resentment as well as pride, in my refusing to pay a certain circuitous visit, when I had the honor of being at your house in Philadelphia, & why Mr. Lear expressed an expectation, that I might refuse it.
As to the influence of aristocratic & antinent families, I know there is a great difference between some other States & this. Our laws of inheritance have sunk most of their descendants to mediocrity—& they fare alike the rest of the world at an election.
You enquire as to my family. My eldest Son is married & lives with me—& has furnished me with one promising Grandson. My two next children are daughters, one of whom I expect soon to leave me with very agreeable prospects, except that She will remove from me to a great distance in the Western Settlements—My youngest Son has now entered his senior year in Yale College.
My best respects to Mrs. Adams. I go tomorrow to Windham, & shall be absent from home about a month.
I am with the greatest Respect, / yours &c.
John Trumbull